PER CURIAM.
These three cases involve the same questions. The first relates to the method of ascertaining the amount of income subject to a tax under the act of 1909. The method adopted excluded the amount paid by the terminal company for interest on its bonds exceeding its capital stock. This would seem to be quite in accordance with Anderson v. Broadway Co., 239 U. S. 69, 36 Sup. Ct. 17, 60 L. Ed. 152. That case goes upon the ground that such interest deductions are declared against by the Corporation Tax Raw of 1909, known as the Excise Raw.
The other questions relate to the declaratory phrases, “organized for profit” and “engaged in business,” and, in respect to these, the contention of the terminal company is that the two should be read together in determining the question of the applicability of the statutory phrase, “organized for profit.”
Upon the question whether the terminal company was engaged in business, we are satisfied with the reasoning and findings of Judge Dodge, and, indeed, the terminal company makes no contention against such view if the case were to turn upon the single question as to whether it was engaged in business. But it is urged that the kind of business they were engaged in shows that it was not a corporation organized for profit within the meaning of the statute. We are satisfied with the contrary reasoning below in respect to the character of the corporation and the finding that it was organized for profit within the meaning of tire statute; and, moreover, the result in this respect has strong support in the decision in Von Baumbach v. Sargent Rand *671Company, 242 U. S. 503, 37 Sup. Ct. 201, 61 L. Ed. 460, decided by the Supreme Court since the decision below. '
We think it can fairly be said that profit was one of the substantial objects of the organization of the terminal company, and that, apparently, is enough to bring it within the statute.
Judgment of the District Court affirmed, with costs.